UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): May 14, 2013 Palatin Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-15543 95-4078884 (State or other jurisdiction (Commission (IRS employer of incorporation) File Number) identification number) 4B Cedar Brook Drive, Cranbury, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (609) 495-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 14, 2013, we issued a press release including results for our third quarter ended March 31, 2013, and announcing a teleconference and webcastto be held May 14, 2013 at 11:00 a.m. Eastern Time, which will include a discussion on bremelanotide, our product in development for treatment of female sexual dysfunction, including the end-of-Phase 2 meeting with the U.S. Food and Drug Administration and next steps for our Phase 3 pivotal registration program. We have attached a copy of the press release as an exhibit to this report. The information in this Item 2.02 and the corresponding information in the attached Exhibit 99 shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information contained in this Item 2.02 and the corresponding information in the attached Exhibit 99 shall not be incorporated into any registration statement or other document filed with the Securities and Exchange Commission by the company, whether made before or after the date hereof, regardless of any general incorporation language in such filing, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: 99Press Release dated May 14, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PALATIN TECHNOLOGIES, INC. Date: May 14, 2013 By: /s/ Stephen T. Wills Stephen T. Wills, CPA, MST Executive Vice President, Chief Financial Officer and Chief Operating Officer EXHIBIT INDEX 99 Press Release dated May 14, 2013
